         Case 1:19-cv-03377-LAP Document 313 Filed 05/21/21 Page 1 of 4

                                   Cooper & Kirk
                                                 Lawyers
                                   A Professional Limited Liability Company

Charles J. Cooper              1523 New Hampshire Avenue, N.W.                         (202) 220-9600
ccooper@cooperkirk.com            Washington, D.C. 20036                           Fax (202) 220-9601

                                             May 21, 2021
VIA ECF
Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312
       Re:     Giuffre v. Dershowitz, Case No.: 19-cv-03377-LAP
Dear Judge Preska:
       Plaintiff Virginia Giuffre submits this combined reply to Defendant’s response in
opposition to Plaintiff’s letter motion for a pre-motion discovery conference, Doc. 303, and her
pre-motion letter seeking leave to file a motion to amend her complaint, Doc. 304 (collectively,
“Pre-Motion Letters”).
        Defendant precipitated Plaintiff’s proposed amendment by claiming that Plaintiff’s
defamation claim seeks recovery not only for Defendant’s repeated false statements asserting that
Plaintiff lied when she publicly accused him of sexual abuse, but also for Defendant’s statements
asserting that Plaintiff lied about being trafficked by Epstein to other men (Defendant has sought
discovery relating to eight such men so far). Although we believe that the complaint cannot fairly
be interpreted to assert such a sweeping defamation claim, Plaintiff’s proposed amendment is
designed to eliminate the words and phrases that Defendant says support his misinterpretation. But
now Defendant has outdone even himself. Observing that “A lie is a lie. Perjury is perjury,”
Defendant argues that even if the complaint is amended as proposed, Plaintiff “will still be suing
him over his broad statements that she is a liar and a perjurer.” Doc. 308 at 5. In other words, there
is nothing that Plaintiff can do or say to clarify that her defamation claim is limited to Defendant’s
statements asserting that she lied in accusing him. So long as Plaintiff’s defamation claim seeks
recovery for Defendant’s use of the words “lie/liar” and “perjure/perjurer,” no matter how directly
and tightly tied to her accusations against him, “Dershowitz must be allowed to take discovery into
any instance where plaintiff lied and/or committed perjury.” Id. And presumably “any instance”
means that Defendant’s fishing expedition into Plaintiff’s statements can range even beyond
Plaintiff’s accusations against other Epstein associates, to include any statement made by Plaintiff
that Defendant claims is untrue.
        Defendant’s misinterpretation of Plaintiff’s complaint has thus gone from patently
implausible to farce, and he has eliminated any doubt that it is willful. Defendant’s hyperbolic and
unsupported claims that he would be prejudiced by the proposed amendment because of its alleged
impact on his plan to turn discovery (and trial) in this case into an eight-ring circus are thus
meritless and, in any event, insufficient to overcome the requirement that leave to amend should
be freely given. See FED. R. CIV. P. 15(a).
            Case 1:19-cv-03377-LAP Document 313 Filed 05/21/21 Page 2 of 4


May 21, 2021
Page 2

       I.       Plaintiff’s Request To Amend Her Complaint Does Not Prejudice Defendant
       Contrary to Defendant’s assertion, Plaintiff’s proposed amendment does not withdraw
numerous allegations and claims against him; rather, at the suggestion of the Court, she seeks only
to remove any doubt that Plaintiff’s defamation claims are based solely on Defendant’s defamatory
statements that Plaintiff lied when she accused Defendant of sexually abusing her and that Plaintiff
did so as part of a conspiracy with her prior counsel to extort money from Leslie Wexner. The
amendments to which Defendant objects fall into three categories.
        First, Plaintiff has eliminated certain words and phrases in the Amended Complaint to
remove any possible basis for Defendant’s contention that Plaintiff intended to state defamation
claims based on Defendant’s false statements accusing Plaintiff of lying about other Epstein
associates. As explained in Plaintiff’s opening letter, these changes do not prejudice Defendant:
he will have to defend the truth of his denial that he abused Plaintiff regardless of whether the
amendment goes forward. It is simply no answer to the charge that Defendant sexually abused
Plaintiff, then lied about it, and then concocted a preposterous extortion conspiracy to explain why
he was publicly identified by Plaintiff, to say that Plaintiff allegedly lied about being sexually
abused by other men.
        Defendant offers no answer to this point. Instead, he argues that Plaintiff should be
estopped from asserting that the statements remaining in her proposed Second Amended
Complaint injured her reputation, for if Defendant’s statements accusing Plaintiff of lying about
other Epstein associates destroyed Plaintiff’s reputation, how could she have any reputation left
for him to harm when he denied her accusations against him? Doc. 308 at 2. If Defendant were
right that Plaintiff’s amendment is self-defeating, it is difficult to see how it would prejudice him.
But in fact, Defendant’s paradox is as removed from reality as was Zeno’s suggestion that an arrow
in flight is motionless. All of the proposed deletions were included in the prior complaints either
because their obvious thrust (notwithstanding Defendant’s supposed confusion) was that she was
lying about him or because they were adjacent to, and provided context for, statements (which
remain in the proposed Second Amended Complaint), in which Defendant unmistakably (even for
Defendant) accused Plaintiff of lying or perjury with respect to her allegation that he sexually
assaulted her.
        Second, Plaintiff’s proposed amendments likewise clarify the language used in discussing
Defendant’s participation as a co-conspirator in the Epstein/Maxwell sex trafficking enterprise in
order to eliminate any basis for another of Defendant’s mischaracterizations of the nature of the
complaint. Plaintiff has not asserted a claim seeking recovery under the sex trafficking laws.
Instead, Plaintiff has alleged that Defendant sexually abused her and did so knowing she was being
trafficked to him, and to prevail on this claim Plaintiff will have to prove these allegations. But
Defendant claims that the Amended Complaint alleges that he participated “with Jeffrey Epstein
and Ghislaine Maxwell in a global sex trafficking ring.” Doc. 308 at 2. To be clear, Plaintiff’s
claim is that Defendant was a co-conspirator with Epstein and Maxwell by virtue of his
participation as one of the men to whom Epstein trafficked Plaintiff for sex. Indeed, while
Defendant claims that he suffered “great public attention” from the supposed allegation that he co-
conspired with Epstein and Maxwell “in a criminal human trafficking enterprise involving dozens
of young girls,” Doc. 308 at 1, he has provided no evidence that any publication shared his
misinterpretation of the Complaint’s allegations.
         Case 1:19-cv-03377-LAP Document 313 Filed 05/21/21 Page 3 of 4


May 21, 2021
Page 3

        Third, Plaintiff’s proposed amendment removes allegations related to Sarah Ransome’s
and Maria Farmer’s accusations against Defendant. Removing these statements precludes
Defendant’s predictable objection that Plaintiff should not be able to introduce evidence that
Defendant abused other victims of Epstein’s trafficking if he is not able to introduce evidence that
Plaintiff lied about being trafficked to other men. In any event, it has become clear that Plaintiff
will not be able to rely on either woman as a witness. Ms. Farmer tragically suffers from serious
health issues that have made calling her as a witness impracticable if not impossible. Ms. Ransome
does not reside in the United States, a fact that has been vastly complicated by the global pandemic.
        The amendments Plaintiff proposes in no way alter Defendant’s discovery obligations; nor
do they render the limited discovery he has completed to date obsolete. As an initial matter,
contrary to Defendant’s representation to the Court, his discovery is not substantially complete.
Defendant has yet to review, much less produce, a single email directly from his Harvard email
account despite the Court’s directive to do so. Further, while Defendant asserts, with no specific
details and little analysis, that “[h]e has been put to an incredible burden and expense in responding
to Plaintiffs’ [sic] own sweeping discovery into topics and using email search terms which, if
Plaintiff’s proposed amendment is allowed, will no longer be relevant to the case,” Doc. 308 at 4,
Plaintiff’s discovery requests remain relevant post-amendment. Defendant refers, for example, to
Plaintiff’s requests for communications with Epstein, arguing that post-amendment “Plaintiff
would be entitled to discovery into at most a small fraction of this material.” Id. This contention is
facially absurd. It is that very relationship that placed Plaintiff in Defendant’s path in the first
place. And the discovery we have received thus far suggests that Defendant was in close
communication with Epstein long after Defendant was identified as one of Plaintiff’s abusers and
that he collaborated with Epstein on his response to Plaintiff’s allegations. These communications
and Defendant’s communications with and about other Epstein associates and victims likewise
remain relevant, for they go to Defendant’s state of mind, Defendant’s culpability, and the
defamatory nature of Defendant’s denials of his sexual abuse of Plaintiff. They also could provide
highly relevant information demonstrating Defendant’s knowledge that Plaintiff was the victim of
sex trafficking. In other words, Plaintiff seeks these communications not to establish the truth of
her accusations against other Epstein associates, but instead to establish the truth of her accusations
against Defendant.
        Even assuming that certain requests will no longer be relevant post-amendment, Defendant
has provided no evidence that he incurred any additional marginal expense on any such requests,
and, in any event, there is no basis for conditioning an amendment on assessing discovery costs
when “the vast bulk of past discovery has ongoing relevance to the complaint as amended.” Torn
v. Rosen, 1984 WL 734, at *5–6 (S.D.N.Y. Aug. 6, 1984). The one case that Defendant cites for
the proposition that placing conditions on the grant of an amendment is inapposite. That case
involved the withdrawal of claims that significantly narrowed the scope of issues in dispute and a
long history of dilatory discovery practices by the Plaintiff, factors that are completely lacking
here. Maxim Inc. v. Gross, 117 N.Y.S.3d 41 (N.Y. App. Div. 2020).
       II.     It Is Within the Court’s Broad Discretion To Limit Discovery Relating to
               Other Men Who Have Been Identified as Sexually Abusing Plaintiff
       As noted above, Defendant says that he is entitled to take discovery “into any instance
where Plaintiff lied and/or committed perjury,” because his “first defense here is truth.” Doc. 308
         Case 1:19-cv-03377-LAP Document 313 Filed 05/21/21 Page 4 of 4


May 21, 2021
Page 4

at 5. As this Court has acknowledged, however, “plaintiffs are ‘masters of their complaints.’”
Giuffre v. Dershowitz, 410 F.Supp.3d 564, 579 (S.D.N.Y. 2019) (citation omitted). Again,
Plaintiff’s complaint asserts defamation claims that rest not on any generalized statement by
Defendant claiming that she is a “liar” or a “perjurer,” but instead on statements claiming that she
lied and perjured herself when she attested that she was sexually abused by Defendant. Were
Plaintiff to prove the falsity of Defendant’s statements that he had not sexually abused her and that
her “story was 100 percent flatly categorically made-up, Doc. 117 at ¶17(a), Defendant would not
be able to avoid liability by proving that she had made false statements about, for example, Prince
Andrew. Nor is the discovery sought about other men relevant to the damage Defendant caused to
Plaintiff’s reputation for veracity; it is irrelevant to that inquiry whether the statements were true
or false—only whether the public perceived them to be true or false.
         The cases relied upon by Defendant are inapposite because they involve claims for
defamation based on general statements the truth or falsity of which could potentially be
established by a broad range of evidence. See, e.g., Weber v. Multimedia Ent., Inc., 1997 WL
729039, *2 (S.D.N.Y. Nov. 24, 1997) (discovery into information concerning plaintiff’s sexual
history warranted where defamation claim was based on claim that plaintiff was a “prostitute”);
Perrone v. CBS, Inc., 1997 WL 863266, at *2 (D.N.J. Mar. 20, 1997) (permitting discovery into
plaintiff’s bank records where defendant allegedly defamed him by accusing them of “bouncing”
checks). Again, Defendant seeks to bring his case under these precedents by mischaracterizing
Plaintiff’s claim as resting on “broad statements” that she is a “liar” and a “perjurer.” Doc. 308 at
5. Defendant’s effort to obtain “full discovery from all other men who will testify that Plaintiff
lied about them,” Doc. 308 at 6, cannot establish the truth of his statements that are the actual basis
for this action, nor can they lead to any evidence that might be relevant to proving their truth. It is
squarely within the Court’s broad discretion to oversee discovery to prohibit this kind of
overreaching, disproportionate and unnecessary discovery. See Edwards v. Daniels, 2020 WL
3057412, at *1 (S.D.N.Y. Jun. 9, 2020) (where “the information requested has no conceivable
bearing on the case,” discovery of the requested material should be denied); Evans v. Calise, 1994
WL 185696, at *1 (S.D.N.Y. May 12, 1994); see also Williams v. Fire Sprinkler Assocs. Inc., 2017
WL 1155771, at *3 (E.D.N.Y. Mar. 27, 2017) (“The party seeking discovery must make a prima
facie showing that the discovery sought is more than merely a fishing expedition.” (quoting
Barbara v. MarineMax, Inc., 2013 WL 1952308, at *2 (E.D.N.Y. May 10, 2013))). A “district
court has broad latitude to determine the scope of discovery and to manage the discovery
process.” Williams, 2017 WL 1155771, at *2 (quoting EM Ltd. v. Republic of Arg., 695 F.3d 201,
207 (2d Cir. 2012) (collecting cases)). The Court should exercise its broad discretion here.
       With respect to Defendant’s arguments regarding Leslie Wexner, Plaintiff stands on her
and Mr. Wexner’s responses to Defendant’s Pre-Motion Letter seeking his deposition. See Docs.
258 and 259.
                                                       Respectfully,

                                                       /s/ Charles J. Cooper
                                                       Charles J. Cooper

cc: Counsel of Record
